DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ike (US 2014/0300657).
Regarding to claims 9, 13:
Ike discloses a method for a fluid ejection device, comprising:
                 ejecting fluid via at least one nozzle of at least one fluid ejection die of the fluid ejection device for at least one ejection event (FIG. 5A-G show the ink ejection from the nozzle 103);
                 during ejecting of the fluid via the nozzles (FIG. 2B, element 103) of the at least one fluid ejection die of the fluid ejection device for the at least one ejection event, monitoring a temperature associated with the at least one nozzle with at least one temperature sensor (FIG. 2B, element 105) disposed on the at least one fluid ejection die (FIG. 6 shows the temperature change due to the application of the first voltage pulse); and
                  determining at least one nozzle characteristic of the at least one nozzle based at least in part on a rate of change of temperature change associated with the at least one nozzle corresponding to the at least one ejection event (FIG. 13: The nozzle characteristic (failure or normal) is determined based on the second order differential value which is the rate of temperature change. Paragraph [0090]: The rate of the temperature drop, abruptly or gradually, corresponds to the normal discharge or the failure discharge).
Regarding to claim 10: wherein the at least one nozzle characteristic comprises an operational status of the at least one nozzle (FIG. 13: “Discharge failure” or “Normal discharge” are the operational status of a nozzle).
Regarding to claim 11: wherein determining the operational status of the at least one nozzle comprises: determining that the at least one nozzle is non-operative responsive (FIG. 13: Discharge failure (S4-1)) to determining that the rate of change of temperature change associated with the at least one nozzle corresponding to the at least one ejection event is greater than an expected rate of change of temperature change (FIG. 13, step S4a).
Regarding to claims 12-13: wherein the rate of change of temperature change of the fluid ejection die corresponds to an ejected volume of fluid for the at least one ejection event, an expected rate of change of temperature change corresponds to an expected volume of fluid for the at least one ejection event, the at least one nozzle characteristic comprises an operational status of the at least one nozzle, and the operational status of the at least one nozzle is determined to be non-operative when the ejected volume of fluid for the at least one ejection event is less than the expected volume of fluid for the at least one ejection event (FIG. 13: In case of “Normal discharge”, the volume of the ink drop should be as designed corresponding to the applied voltage. In case of “Discharge failure”, the ink drop volume cannot be as designed due to the discharge failure).
Regarding to claim 14: wherein each nozzle of each respective fluid ejection die comprises a thermal fluid ejector (FIG. 2B: The thermal fluid ejector 104), wherein the control engine is further to: electrically actuate the thermal fluid ejectors of a set of nozzles including the at least one nozzle of the respective fluid ejection die for the at least one ejection event (FIG. 5A-G: The fluid ejector is actuated to cause ink ejection), wherein the temperature change associated with the at least one respective nozzle is based at least in part on actuation of the thermal fluid ejector of the at least one nozzle (FIG. 6 shows the graph of the temperature change due to the application of the driving pulse to the fluid ejector).
Allowable Subject Matter
2.	Claims 1-3 and 5-8 are allowed. The claims are allowed in light of the last claim amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853